Citation Nr: 1026510	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disability to include as secondary to the service-connected left 
knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1957 to May 1959.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in October 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In July 2009 and in December 2009, the Board remanded the claim 
for further development.  As the requested development has been 
completed, no further action to ensure compliance with the remand 
directives is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record. 

At the hearing, the Veteran raised a new and material evidence 
claim, pertaining the issue of compensation under 38 U.S.C.A. 
§ 1151 for back and lower extremity disability due to VA surgical 
treatment, which is referred to the RO for appropriate action.  


FINDING OF FACT

A lumbosacral spine disability, arthritis and degenerative disc 
disease, was not affirmatively shown to have been present in 
service; a lumbosacral spine disability, arthritis, was not 
manifest to a compensable degree within one year of separation 
from service; the current lumbosacral spine disability, arthritis 
and degenerative disc disease, first documented after service, is 
unrelated to an injury or disease in service; and a lumbosacral 
spine disability, arthritis or degenerative disc disease, was not 
caused by or made worse by the service-connected left knee 
disability.  

CONCLUSION OF LAW

A lumbosacral spine disability, arthritis and degenerative disc 
disease, was not incurred in or aggravated by service; service 
connection for lumbosacral spine disability, arthritis, may not 
be presumed based on the one-year presumption for a chronic 
disease; and a lumbosacral spine disability, arthritis or 
degenerative disc disease, is not proximately due to or 
aggravated by the service-connected left knee disability.  38 
U.S.C.A. §§  1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).



The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, dated 
in December 2006 and in July 2009.  The Veteran was notified of 
the evidence needed to substantiate the claim of service 
connection, namely, evidence of a current disability; evidence of 
an injury or disease in service or an event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in service.  
The Veteran was notified of the evidence necessary to 
substantiate the claim of secondary service connection, that is, 
evidence of a relationship between the claimed condition and a 
service-connected condition.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim).

To the extent that VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  



The procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim of service connection 
was readjudicated as evidenced by the supplemental statement of 
the case, dated in September 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, private medical records and afforded the 
Veteran a VA examination.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Where a veteran, who served for ninety days on active duty, 
develops arthritis, to a degree of 10 percent or more within one 
year from separation from service, service connection may be 
presumed to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Secondary service connection 
includes the concept of aggravation of a nonservice-connected 
disability by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  In October 2006, 38 C.F.R. § 3.310(a) was 
amended to conform with Allen, additionally, other substantive 
changes were made.  As the claim was filed before the other 
substantive changes were made, only the changes that conform to 
Allen apply.

Service connection may be granted for a disease, but not defects 
of congenital, developmental, or familial origin, if the evidence 
as a whole establishes that the condition was incurred or 
aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  



Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.   Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service treatment records, including the reports of entrance 
and separation examinations, contain no complaint, finding, 
history, treatment, or diagnosis of a low back abnormality.  
After service on VA examination in September 1959, there is no 
indication of a low back disability.  In a rating decision in 
October 1959, the RO granted service connection for internal 
derangement of the left knee and for hemorrhoids.  

In January 1997, the Veteran had a hemorrhoidectomy at a VA 
Medical Center.  

In March 1997, a report from St. Elizabeth Medical Center shows 
that the Veteran was seen for complaints of back pain, radiating 
to the legs with onset about two weeks earlier.  The assessment 
was acute sciatica.    

VA records show that in July 1997 the Veteran was treated for 
severe low back pain.  In November 1997, the Veteran complained 
of paresthesia of the soles of the feet since getting an epidural 
one year previously.  In January 1998, an EMG by VA was normal.

VA records from May 1998 to August 2002 show that the Veteran 
complained of neuropathy after the epidural he received for the 
hemorrhoid surgery in 1997.  In April 2001, nerve conduction 
study showed no abnormality.  In June 2001, X-rays showed 
degenerative disc changes at L4-5 and L5-S1.  In September 2001, 
there was a three-year history of numbness and tingling in the 
lower extremities.  An EMG study revealed sensory neuropathy and 
the assessment was polyneuropathy of unclear etiology.  In 
October 2001, a neurology note indicated an assessment of sensory 
neuropathy of undetermined etiology; possibly due to 
hypothyroidism.  In December 2001, an EMG study was normal.  

VA records show that in May 2002 the Veteran complained of 
tingling pain and numbness in his feet.  The assessment was 
painful sensory neuropathy of unclear etiology; possibly related 
to hypothyroidism versus cryptogenic.  In an addendum in August 
2002, the assessment was painful sensory neuropathy, small fiber, 
of unclear etiology, possibly related to hypothyroidism.  



In a letter in December 2002, E.A.S., DC, stated that the Veteran 
was seen in March 1997 complaining of extreme low back and 
bilateral leg pain that seemed worse on the right side.  It was 
noted that the Veteran had intermittent problems with his back 
over the years, which were treated using conservative methods; 
however since his epidural in 1997 tingling and coldness in his 
feet had persisted.  The Veteran indicated that it was only since 
the epidural injection in 1997 that he had bilateral leg and foot 
involvement including numbness, coldness, and tingling.  

VA records from March 2003 to March 2004 show assessments of 
peripheral neuropathy, spinal stenosis, and left extremity 
parasthesia.  An EMG in August 2003 was normal.  A MRI in April 
2003 showed congenital and acquired spinal stenosis.  

In November 2003, the Board denied compensation benefits under 38 
U.S.C.A. § 1151 for back and lower extremity impairment resulting 
from treatment at a VA medical facility in January 1997.  

VA records from May 2005 to February 2009 continue to document 
peripheral neuropathy and parasthesia.  

Several letters were received from the Veteran's private 
physician, R.G.S., MD.  In January 2004, the physician  indicated 
the Veteran had degenerative disc disease in the lower back by 
MRI as well congenital spinal stenosis.  The physician stated 
that the lumbar spine impairment was due an epidural nerve block 
and congenital lumbar spinal stenosis.  In December 2004, the 
physician stated that the Veteran had a congenital abnormality, 
but also degenerative disc disease and degenerative 
osteoarthritis of the lumbosacral spine.  In September 2005, the 
physician stated that based on a review of previous records and 
MRI the Veteran had a permanent medical impairment of the 
lumbosacral spine as a result of active duty injuries.  In May 
2006, the physician indicated that the Veteran had progressive 
arthritis of the knee and concluded that the Veteran had 
impairment of the lumbosacral spine due to service-connected 
injuries.  In May 2007, the physician concluded that the low back 
disability was due to the epidural nerve block for the 
hemorrhoidectomy in 1997, which left the Veteran with neurologic 
deficits in the lower extremities.  
In October 2007, the physician indicated that the Veteran was 
totally disabled as a result of his injuries during service.  In 
November 2008, the physician stated the Veteran had epidural 
nerve blocks in January 1997 for degenerative disc disease of the 
lumbosacral spine and since then has had radiating pain.  In May 
2009, the physician stated that the Veteran injured his back 
during active duty service from 1957 to 1959.  In November 2009, 
the physician reiterated that the epidural block for the service-
connected hemorrhoids caused permanent impairment to the 
lumbosacral spine and lower extremity.  

In July 2009, the Board denied to reopen the claim of entitlement 
to compensation benefits under 38 U.S.C.A. § 1151 based on 
findings that new and material evidence was not been presented to 
reopen the claim.  

On VA examination in July 2009, the Veteran complained of back 
pain and numbness in his feet following his epidural in 1997.  
Prior to that time, he said he did not have any significant back 
pain.  The VA examiner noted that the Veteran's congenital spinal 
stenosis at L2 was asymptomatic during service and not aggravated 
during service.  The VA examiner stated that while a MRI in 2003 
shows congenital spinal stenosis, the EMGs in 1998 and 2001 did 
not show spinal radiculopathy and therefore the degree of spinal 
stenosis was not physiologically significant.  The diagnosis was 
degenerative disc disease and congenital spinal stenosis.  

After reviewing the claims folder, the VA examiner concluded that 
any lumbosacral spine disability was not related to the Veteran's 
service and that there is no superimposed disability that was a 
result of aggravation of a pre-existing congenital spine 
disability.  The rationale was that there was no treatment for a 
low back disability during service and multiple EMGs and nerve 
studies failed to show that the congenital spinal stenosis was 
physiologically significant forty one years after service.  The 
VA examiner also found that degenerative disc disease of the 
lumbar spine was not manifest to a compensable degree within the 
first year of service as there is no medical evidence of the 
disability within the first year of service.  

The VA examiner also concluded that the Veteran's lumbosacral 
spine disability was less likely as not caused by or aggravated 
by the Veteran's service-connected left knee disability as 
medical literature fails to show abnormal gait from degenerative 
joint disease of the knee as a cause of lumbar disc degeneration, 
herniation, or as an accelerant of the degenerative process of 
lumbar disc disease.  

In April 2010, the Veteran testified that his back problems to 
some extent were due to his service-connected left knee, however 
the problems to a larger extent were due to the epidural in 1997.  

Analysis

A Veteran is presumed to be in sound condition, except for 
defects or disorders noted when examined for service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

On service entrance examination, spinal stenosis was not noted.  
Congenital spinal stenosis was first identified after service.  
Congenital spinal stenosis is a condition that was present since 
birth, rebutting the presumption of soundness.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b). 

A pre-existing disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
condition. 38 U.S.C.A. § 1153.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service, on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

While the Veteran had a pre-existing congenital spinal stenosis, 
there is no evidence that it was aggravated in service as the 
service treatment records do not document a low back abnormality.  
After service, congenital spinal stenosis was first documented in 
2003, 40 years later, and was subsequently described was not 
physiologically significant.  
In this case, there is no evidence of aggravation during service 
as the congenital spinal stenosis underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  
Stated differently, the congenital spinal stenosis was 
essentially asymptomatic before, during, and for at least 40 
years after service. 

After considering all the evidence, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection by aggravation for a pre-existing congenital spinal 
stenosis, and the benefit-of-the- doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

Also on the basis of the service treatment records alone, a low 
back injury or disease was not superimposed on the congenital 
spinal stenosis, and service connection for a low back disability 
other than congenital spinal stenosis under 38 U.S.C.A. §§ 1131 
and 38 C.F.R. § 3.303(a) is not established.  

Also, as there is no competent and credible evidence either 
contemporaneous with service or after service that a lumbosacral 
spine disability, arthritis or degenerative disc disease, was 
noted during the period of active duty, that is, observed during 
service, the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-
96 (1997. 

After service, a lumbosacral disability, arthritis, was first 
documented in 2004, almost 45 years after service, , well beyond 
the one-year presumptive period after separation from service in 
1959, and service connection on a presumptive basis for a 
lumbosacral disability, arthritis, as a chronic disease under 
38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307 and 3.309 is not 
established. 




As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), although the Veteran is 
competent to describe symptoms of an injury or disease, a 
lumbosacral disability, arthritis or degenerative disc disease, 
is not a condition under case law that has been found to be 
capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (Lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of personal 
knowledge, but not to prove or diagnose a particular injury or 
illness.). 

Therefore the determination as to the presence or the diagnosis 
of the claimed disability since service is medical in nature, 
that is, not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether 
the veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, a lay person is competent to 
identify: a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer).

A lumbosacral disability, arthritis or degenerative disc disease, 
is not a simple medical condition, such as a broken leg, because 
a lay person can not actually observe, that is, perceive through 
the senses the disability as distinguished from an opinion or 
conclusion from one's own personal observation without having 
specialized education, training, or experience.  38 C.F.R. 
§ 3.159 (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience); Layno at 469 (a witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.).
And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer a diagnosis of a disability of the lumbosacral spine, 
arthritis and degenerative disc disease. 

To the extent that the Veteran's statements and testimony are 
offered as proof that the lumbosacral spine disability was 
present before 1997, the Veteran's lay statements are not 
competent evidence and the statements are excluded as evidence in 
support of the claim.  

Where, as here, there is a question of a diagnosis, not capable 
of lay observation by case law and the claimed disability is not 
a simple medication condition under Jandreau, and there is a 
question of causation, including the question of whether the 
lumbosacral spine disability was caused by or aggravated by the 
service-connected left knee disability, competent evidence is 
required to substantiate the claim.

As for the competent medical evidence of record, there is 
evidence for and against the claim. 

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact.  The guiding factors in 
evaluating the probative value of a medical opinion include 
whether the opinion is based upon sufficient facts, and whether 
the expert applied valid medical analysis to the significant 
facts of the case in order to reach the conclusion submitted in 
the opinion.  A review of pertinent medical literature may also 
furnish information relevant to the nexus issue. Nieves-
Rodriguez, 22 Vet. App. 295, 302-3 (2008).  

The evidence in favor of the claim also consists of the 
statements and opinions of a private physician, who relied on 
symptoms related by the Veteran to support a diagnosis.  The 
private physician stated the lumbar spine impairment was due an 
epidural nerve block and congenital lumbar spinal stenosis.  


As neither the epidural nerve block nor the congenital lumbar 
spinal stenosis is an adjudicated service-connected disability, 
the physician's statement and opinion has no factual predicate to 
relate the lumbosacral spine disability to either the epidural 
nerve block or congenital lumbar spinal stenosis on the basis 
that the conditions are service-connected. 

Moreover, in its decision in November 2003, the Board found that 
the Veteran did not suffer any additional disability as the 
result of a epidural injection for the service-connected 
hemorrhoidectomy in 1997, which goes both to the question of 
whether or not there was fault on the part of VA and whether 
there was any additional disability caused by treatment of the 
service-connected disability.  

The private physician also stated that the Veteran had a 
permanent impairment of the lumbosacral spine as a result of 
service-connected injuries.  The only service-connected injury is 
a left knee injury.  The Veteran is also service-connected for 
hemorrhoids.  A mere conclusion statement by the private 
physician is insufficient to allow the Board to make an informed 
decision as to the weight to assign to the opinion against a 
contrary opinion, which is also of record.  Stefl v. Nicholson, 
21 Vet. App. 120, 125 (2007).  For this reason, the private 
physician's opinion is given little probative weight on the 
question of whether the disability of the lumbosacral spine was 
caused by or aggravated by the service-connected left knee 
disability or by hemorrhoids.  

Although the Veteran is competent to relate contemporaneous 
medical diagnoses and symptoms that later support a diagnosis of 
by a medical professional, where as here, the Board finds that 
the favorable medical opinions have either no factual predicate 
to relate the current lumbosacral disability to an epidural 
injection or to spinal stenosis on the basis that the epidural 
injection and spinal stenosis are related to service or to a 
service-connected disability and as the opinion that the 
lumbosacral disability is a result of service-connected injuries 
is a mere conclusion without analysis, the Veteran's lay 
statements also have little probative weight on the questions of 
direct and secondary service connection.

The evidence against the claim consists of the opinion of a VA 
examiner, which was based on a review of literature, which was 
applied to the significant facts of the case.  Nieves Rodriquez 
v. Peake, 22 Vet. App. 295 (2008).  The VA examiner concluded 
that the lumbosacral spine disability was not related to the 
Veteran's service as there was no treatment of a low back 
disability during service and there was evidence of a 
superimposed injury or disease in service, which is supported by 
the record.  Also, the VA examiner stated that the lumbosacral 
spine disability was less likely as not caused by or aggravated 
by the service-connected left knee disability as the medical 
literature failed to show that an abnormal gait from degenerative 
joint disease of the knee as a cause of lumbar disc degeneration, 
herniation or as an accelerant of the degenerative process of 
lumbar disc disease.  

As the VA examiner's opinions were based on the significant facts 
in the case and the opinion was based on a review of the medical 
literature, the Board places greater probative weight on the 
opinion of the VA examiner, which opposes rather the claim, than 
the opinion of the private physician.  

To the extent the Veteran relates his current lumbosacral 
disability to service or to a service-connected disability, which 
constitutes a lay opinion on causation, a lay opinion is limited 
to inferences which are rationally based on the Veteran's 
perception and does not require specialized knowledge.  See 
generally Federal Rules of Evidence (Fed.R.Evid.) 701 (opinion 
testimony by a lay witness is limited to inferences which are 
rationally based on the Veteran's perception and does not require 
specialized knowledge).

Although the Federal Rules of Evidence do not apply to veterans' 
jurisprudence, recourse to the Federal Rules of Evidence is 
appropriate, where the Rules assist in the articulation of the 
Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Recourse to the Federal Rules of Evidence is appropriate where 
the Rules assist in articulation of the Board's reasons for 
finding a claim not well grounded.); see Nieves-Rodriguez, 22 
Vet. App. 295 (2008) (Federal Rules of Evidence for evaluating 
expert medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating the 
probative value of a medical opinion.).
Where, as here, the claimed disability is not capable of lay 
observation by case law, as the claimed disability is not a 
simple medication condition under Jandreau, as the Veteran's lay 
opinion can not be inferred from his own personal observation 
without having specialized education, training, or experience, 
and as no factual foundation has been established to show that 
the Veteran is qualified through knowledge, experience, training, 
or education to offer an opinion on causation under the 
significant facts of the case, his opinion on causation does not 
constitute competent evidence and the opinion is not to be 
consider as favorable evidence in support of the claim.

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lumbosacral spine disability, arthritis 
and degenerative disc disease, to include as secondary to the 
service-connected left knee disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


